                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                  Indianapolis Division

BRETT McKINNEY                                          )
     Plaintiff,                                         )
                                                        )
v.                                                      )   Case No. 1:20-cv-261-SEB-MJD
                                                        )
EQUIFAX INFORMATION SERVICES, LLC,                      )
and AMERICAN HONDA FINANCE                              )
      Defendants.                                       )

 AMERICAN HONDA FINANCE CORPORATION’S NOTICE OF AUTOMATIC 28
DAY INITIAL EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT
                    PURSUANT TO LOCAL RULE 6-1

       Now comes, Defendant, American Honda Finance Corporation, incorrectly sued as

American Honda Finance, by and through its attorneys, Wilson, Elser, Moskowitz, Edelman &

Dicker, LLP, to give notice of a twenty-eight (28) day initial extension of time to respond to

Plaintiff’s Complaint, and in support hereof, states:

       1. Plaintiff filed his Complaint on January 23, 2020 and served American Honda Finance

           Corporation (“AHFC”) on January 28, 2020, making AHFC’s responsive pleadings

           due on February 18, 2020. This motion is being filed prior to the expiration of that

           deadline.

       2. The deadline has not been previously extended.

       3. The extension is for twenty-eight (28) days.

       4. The extension will not interfere with the Case Management Plan, scheduled hearings,

           or other case deadlines.

       5. AHFC’s responsive pleadings will be due on March 17, 2020.

       6. Counsel for AHFC and Counsel for Plaintiff have consulted via email, and Plaintiff
          has no objection to this motion.
       Wherefore, American Honda Finance Corporation, respectfully provides notice of its

twenty-eight (28) day extension of time to respond to Plaintiff’s Complaint pursuant to Local Rule

6-1.


                                                    Respectfully submitted:

                                                    /s/ James R. Williams______________
                                                    One of the Attorneys for Defendant,
                                                    American Honda Finance Corporation
James R. Williams, 23193-45
Wilson Elser Moskowitz Edelman & Dicker LLP
55 West Monroe Street – Suite 3800
Chicago, IL 60603
312.704.0550
                               CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that on February 18, 2020, the above and foregoing
was electronically filed with the Clerk of the Court using the CM/ECF system and that a true and
correct copy was served on all counsel of record by CM/ECF Electronic Notification.



                                                    James R. Williams
                                                    /s/ James R. Williams
